Citation Nr: 1821428	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  16-37 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for myeloprolific neoplasm, with myelodysplastic syndrome and myelofibrosis, as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965; and from September 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In February 2018, the Veteran testified at a hearing before the undersigned Veteran's Law Judge at the St. Paul, Minnesota RO.  A transcript of the hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Competent medical evidence of record establishes that the Veteran's myeloprolific neoplasm, with myelodysplastic syndrome is at least as likely as not related to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for myeloprolific neoplasm, with myelodysplastic syndrome have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to obtain service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran has claimed service connection for myeloprolific neoplasm, with myelodysplastic syndrome and myelofibrosis, which he contends is due to his in-service exposure to herbicides.  The Veteran has confirmed service in the Republic of Vietnam.  His treatment records show diagnoses of myeloprolific neoplasm, with myelodysplastic syndrome.  See September 2017 statement of Dr. M.R.M.  He has suggested that presumptive service connection is warranted under 38 C.F.R. §§ 3.307 and 3.309.  The Board, however, notes that the disorders shown in the Veteran's records are not among those listed within 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted.  Thus, service connection on a presumptive basis is not warranted. 

However, even if a Veteran is not entitled to presumptive service connection, VA also must consider the claim on a direct service-connection basis.  When a disease is diagnosed initially after service but not within the applicable presumptive period, service connection nonetheless may be established by evidence demonstrating that the disease was incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As noted above, the Veteran has a current diagnosis of myeloprolific neoplasm, with myelodysplastic syndrome, thus the first element of service connection is met.  In addition, the Veteran's service personnel records document that he had boots-on-ground service in the Republic in Vietnam.  The Veteran's exposure to herbicides has been conceded and therefore the second element of service connection has been met.  Finally, in September 2017, Dr. M.R.M. submitted a statement in support of the Veteran's claim.  He stated "[The Veteran's] uncommon blood disorder is closely related to several diseases that are acknowledged by the VA to be related to Agent Orange exposure, including amyloidosis, B-cell leukemia's, CLL, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma.  It is especially closely related to the amyloidosis and multiple myeloma.  Therefore, I think it is more likely than not that his condition is related to the Agent Orange exposure, and should be considered a service-connected illness."

The Board finds this opinion to be highly probative and there is no opinion within the record that is contrary to these findings. 

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for myeloprolific neoplasm, with myelodysplastic syndrome and myelofibrosis, on a direct basis have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for myeloprolific neoplasm, with myelodysplastic syndrome and myelofibrosis as a result of exposure to herbicides is granted.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


